EXHIBIT32. 2 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 (18 U.S.C. SECTION1350) I am the Chief Financial Officer of BioCancell Therapeutics Inc., a Delaware corporation (the “Company”). I am delivering this certificate in connection with the Form10-Q of the Company for the quarter endedSeptember 30, 2011and filed with the Securities and Exchange Commission (“Form10-Q”). Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Form10-Q fully complies with the requirements of Section13(a)or Section15(d)of the Securities Exchange Act of 1934 and that the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 7, 2011 /s/ Jonathan Burgin Jonathan Burgin Chief Financial Officer (Principal Financial Officer)
